In a proceeding pursuant to Family Court Act article 5, inter alia, to establish paternity, Mark DeSouza appeals (1), by permission, from an order of filiation of the Family Court, Kings County (Adams, J.), dated August 8, 2002, which, after a hearing, determined that he was equitably estopped from denying paternity of the subject child, and (2) an order of the same court (Mayeri, H.E.), dated September 27, 2002, which awarded temporary child support to Shondel Jackson.
Ordered that the appeal from the order dated September 27, 2002, is dismissed as abandoned (see 22 NYCRR 670.8 [e]), without costs or disbursements; and it is further,
Ordered that the order dated August 8, 2002, is affirmed, without costs or disbursements.
The Family Court properly determined that it was in the best interests of the subject child to equitably estop the appellant from denying paternity (see generally Family Ct Act § 532 [a]; Matter of Charles v Charles, 296 AD2d 547 [2002]; Matter of Kump v Basnight, 297 AD2d 639 [2002]; Matter of Sarah S. v James T., 299 AD2d 785 [2002]; Purificati v Paricos, 154 AD2d 360 [1989]).
The appellant’s remaining contentions are without merit. Ritter, J.P., Krausman, Townes and Cozier, JJ., concur.